Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                               Claim interpretation
Claim limitation “a projection section”  of claims 1 and 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description  discloses the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
                                                Claims rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valdivia(Pub.No.20180098059) in view of Calvert(US.Pub.No.20170154465).



a projection section configured to project the video onto the display region( the display mechanism may be a projector that directly projects a display,0106; 0157;0152);

wherein when the video is switched from one moving image to the other moving image, the projection section projects connection video which is a moving image having a predetermined relationship with the one moving image projected previously and which indicates a content for previewing the other moving image to be subsequently displayed ( the user may be able to flip through) similar to how a fashion magazine in real life would (e.g., clothing, hairstyle, mustaches, accessories,0149; the user may be able to aim at the “previous” button 520 to switch to a corresponding previous visual media item, or aim at the “next” button 530 to switch to a corresponding next visual media item,0115;0122-0123).

But did not explicitly disclose wherein the display member is in a shape representing an opening book state, and an opening page surface thereof forms the display region.

However, Calvert et al disclose wherein the display member is in a shape representing an opening book state, and an opening page surface thereof forms the display region(see fig.10; Guest book page 1000 includes a view of a guest book 1010, which includes comments left by visitors to the website. The user may select a “Leave Comment” button 1015 to leave a comment in the Guest Book. Selection of the “Leave Comment” button causes a field/prompt to appear that allows the user to enter a comment. The user's comment is then added to the comments on the guest book, 0100-0101;0091; 0093).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to introduce the teachings of Calvert to modify Valdivia by providing user interface having shape of a book for the purpose of improving viewing experience of the users.

Regarding claim 2, Valdivia  et al disclose  wherein the connection video is for such production that the one moving image is turned over from one end of the one moving image and the other moving image is displayed on the display region after the one moving image has been turned over(the user may be able to aim at the “previous” button 520 to switch to a corresponding previous visual media item, or aim at the “next” button 530 to switch to a corresponding next visual media item,0115;0161).

Regarding claim 3,  Valdivia et al disclose further comprising: a speaker configured to play predetermined music or a sound effect, wherein the projection section projects the connection video in association with the music or the sound effect(see fig.34b where user can increase or decrease the volume of the audio output device; the dock element 3450 may display video controls (e.g., the interactive element 3460 to pause the video, the interactive element 3470 to decrease the volume, the interactive element 3480 to increase volume; in this case, “played” edge 206 corresponds to an action performed by an external application (SPOTIFY) on an external audio file (the song “Imagine”,0093;0136; listens to a song,0094 ).

Regarding claim 4,Valdivia et al  did not explicitly disclose wherein the video includes a combination of pictures of memories of a bride and a groom or a deceased.

However,  Calvert et al disclose wherein the video includes a combination of pictures of memories of a bride and a groom or a deceased(generate an augmented image comprising the first image and a second image of a virtual tombstone associated with the specified deceased individual, and display the augmented image via the display component, abstract; 0020;0025;0031).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to introduce the teachings of Calvert to modify Valdivia by providing user interface 

Regarding claim 5, it is rejected using the same ground of rejection for claim 1.
                                                             Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JEAN D SAINT CYR/Examiner, Art Unit 2425      

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425